Exhibit 10.41




MLA No. RI0487A




MASTER LOAN AGREEMENT




THIS MASTER LOAN AGREEMENT is entered into as of August 31, 2007, between FARM
CREDIT SERVICES OF MID-AMERICA, FLCA (“FLCA”), FARM CREDIT SERVICES OF
MID-AMERICA, PCA (“PCA”) and ETHANOL GRAIN PROCESSORS, LLC, Rives, Tennessee
(the “Company”).




BACKGROUND




FLCA, PCA and the Company are parties to a Master Loan Agreement dated January
18, 2007 (the “Existing Agreement”). Hereinafter, the term “Farm Credit” shall
mean FLCA, PCA or both, as applicable in the context. Pursuant to the terms of
the Existing Agreement, the parties entered into one or more Supplements
thereto. Farm Credit and the Company now desire to amend and restate the
Existing Agreement and to apply such new agreement to the Existing Supplements,
as well as any new Supplements that may be issued thereunder. For that reason
and for valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), Farm Credit and the Company hereby agree that the Existing
Agreement shall be amended and restated to read as follows:




SECTION 1. Supplements. In the event the Company desires to borrow from Farm
Credit and Farm Credit is willing to lend to the Company, or in the event Farm
Credit and the Company desire to consolidate any existing loans hereunder, the
parties will enter into a Supplement to this agreement (a “Supplement”). Each
Supplement will set forth the amount of the loan, the purpose of the loan, the
interest rate or rate options applicable to that loan, the repayment terms of
the loan, and any other terms and conditions applicable to that particular loan.
Each loan will be governed by the terms and conditions contained in this
agreement and in the Supplement relating to the loan. As of the date hereof, the
following Supplements are outstanding hereunder and shall be governed by the
terms and conditions hereof: (a) the Statused Revolving Credit Supplement dated
August 31, 2007, and numbered RI0487S01A; (b) the Construction and Term Loan
Supplement dated August 31, 2007, and numbered RI0487TOlA; and (c) the
Construction and Revolving Term Loan Supplement dated August 31, 2007, and
numbered RI0487T02A.




SECTION 2. Sale of Participation Interests and Appointment of Administrative
Agent. The Company acknowledges that concurrent with the execution of this
Master Loan Agreement and related Supplements, Farm Credit is selling a
participation interest in this Master Loan Agreement and Supplements executed
concurrently herewith (including all security therefore) to CoBank, ACB
(“CoBank”) (up to and including a 100% interest). Pursuant to an Administrative
Agency Agreement dated January 18, 2007, (“Agency Agreement”), Farm Credit and
CoBank appointed CoBank to act as Administrative Agent (“Agent”) to act in place
of Farm Credit hereunder and under the Supplements and any security documents to
be executed thereunder. All funds to be advanced hereunder shall be made by
Agent, all repayments by the Company hereunder shall be made to Agent, and all
notices to be made to Farm Credit hereunder shall be made to Agent. Agent shall
be solely responsible for the administration of this agreement, the Supplements
and the security documents to be executed by the Company thereunder and the
enforcement of all rights and remedies of Farm Credit hereunder and thereunder.
Company acknowledges the appointment of the Agent and consents to such
appointment. In addition, the Company agrees that this Master Loan Agreement,
all Supplements hereto, as well as all related security and other documents
shall inure to the benefit of CoBank as participant and to any other
participants and subparticipants of Farm Credit and/or CoBank: and their
respective participants and subparticipants as their interests may appear.




SECTION 3. Availability. Loans will be made available on any day on which Agent
and the Federal Reserve Banks are open for business upon the telephonic or
written request of the Company. Requests for loans must be received no later
than 12:00 Noon Company’s local time on the date the loan is desired. Loans will
be made available by wire transfer of immediately available funds to such
account or accounts as may be authorized by the Company. The Company shall
furnish to Agent a duly completed and executed copy of a CoBank Delegation and
Wire and Electronic Transfer Authorization Form of the Agent, and Agent shall be
entitled to rely on (and shall incur no liability to the Company in acting on)
any request or direction furnished in accordance with the terms thereof.





--------------------------------------------------------------------------------

SECTION 4. Repayment. The Company’s obligation to repay each loan shall be
evidenced by the promissory note set forth in the Supplement relating to that
loan or by such replacement note as Agent shall require. Agent shall maintain a
record of all loans, the interest accrued thereon, and all payments made with
respect thereto, and such record shall, absent proof of manifest error, be
conclusive evidence of the outstanding principal and interest on the loans. All
payments shall be made by wire transfer of immediately available funds, by
check, or by automated clearing house or other similar cash handling processes
as specified by separate agreement between the Company and Agent. Wire transfers
shall be made to ABA No. 307088754 for advice to and credit of Agent (or to such
other account as Agent may direct by notice). The Company shall give Agent
telephonic notice no later than 12:00 Noon Company’s local time of its intent to
pay by wire and funds received after 3:00 p.m. Company’s local time shall be
credited on the next business day. Checks shall be mailed to CoBank, ACB,
Department 167, Denver, Colorado 80291-0167 (or to such other place as Agent may
direct by notice). Credit for payment by check will not be given until the later
of: (a) the day on which Agent receives immediately available funds; or (b) the
next business day after receipt of the check.




SECTION 5. Capitalization. The Company agrees to purchase voting (Class D) stock
in Farm Credit Services of Mid-America, ACA (“ACA”), (currently a minimum of
$1,000.00 worth of stock consisting of at least 200 shares of $5.00 par value
stock) as required under the policy of ACA at the time of acquisition. ACA
policy may change from time to time. Farm Credit shall have a first lien on the
stock for payment of any liability of the Company to Farm Credit. Said stock
shall be owned as follows:




Owner Name: Ethanol Grain Processors, LLC  SSN/TIN: 20-1834045




The Company authorizes and appoints the following to act on behalf of all
owners, to vote the Class D stock, and to accept, receive and receipt for any
dividends declared on the stock:




Jim Patterson, voter




Upon repayment of a loan, retirement of the stock shall occur only at the
discretion of ACAs board of directors, and then only if ACA meets capital
adequacy standards established under Section 4.3A of the Farm Credit Act. Should
ACA’s capital become impaired, so the book value of the stock is less than par
value or face amount, the stock may be retired for an amount equal to book
value. The Company shall be obligated to repay the full amount of any loan,
including the amount attributable to the purchase of stock, regardless of
whether ACA’s capital is impaired.




Company further agrees that a security interest is granted to ACA in all such
stock now owned and hereafter acquired, however designated or classified, and
all equity reserve and allocated surplus in ACA, its successors and assigns, to
secure the loans.




SECTION 6. Security. The Company’s obligations under this agreement, all
Supplements (whenever executed), and all instruments and documents contemplated
hereby or thereby, shall be secured by a statutory first lien on all equity
which the Company may now own or hereafter acquire in Farm Credit. In addition,
the Company agrees to grant to Farm Credit, by means of such instruments and
documents as Agent shall reasonably require, a first lien (subject only to
exceptions approved in writing by Agent and Permitted Liens, as hereinafter
defined) on all personal property of the Company, and on all real property of
the Company, whether now existing or hereafter acquired. As additional security
for those obligations: (i) the Company agrees to grant to Farm Credit, by means
of such instruments and documents as Agent shall reasonably require, a first
priority lien on such of its other assets, whether now existing or hereafter
acquired, as Agent may from time to time require; and (ii) the Company agrees to
grant to Farm Credit, by means of such instruments and documents as Agent shall
require, a first priority lien on all realty which the Company may from time to
time acquire after the date hereof. Farm Credit may at its discretion assign
collateral to the Agent under the Agency Agreement.




SECTION 7. Conditions Precedent.




(A)

Conditions to Initial Supplement. Farm Credit’s obligation to extend credit
under the initial Supplement hereto is subject to the conditions precedent that
Agent receive, in form and content satisfactory to Agent, each of the following:





2







--------------------------------------------------------------------------------

(i)

This Agreement, Etc. A duly executed copy of this agreement and all instruments
and documents contemplated hereby.




(ii)

Security Agreement. A security agreement granting to Farm Credit a first lien
(subject only to exceptions approved in writing by Agent and Permitted Liens) on
all personal property of the Company, whether now owned or hereafter acquired.




(iii)

Mortgage/Deed of Trust. A mortgage or deed of trust granting to Farm Credit a
first lien (subject only to exceptions approved in writing by Agent and
Permitted Liens) on the Company’s owned Property (as that term is defined in the
applicable Supplements) located near Rives, Tennessee.




(iv)

Title Commitment/Policy. A commitment from a title insurance company acceptable
to Agent to issue an ALTA lender’s policy of title insurance in the face amount
of $100,000,000.00 insuring the Company’s Mortgage or Deed of Trust to Farm
Credit as a first priority lien on the property encumbered thereby, subject only
to exceptions approved in writing by Agent. The Company agrees to pay the cost
of such commitment and the related policy, together with such endorsements as
may be reasonably requested by Agent, and also agrees that if, for any reason, a
final policy is not issued by the date that is ninety (90) days after the date
of this agreement or such later date as may be agreeable to Agent, then an
“Event of Default” shall be deemed to have occurred under this agreement.




(v)

Project Budget and Schedule, Contracts and Plans. Project budget, schedule,
contracts and plans as follows: (i) a budget setting forth the total estimated
direct costs for construction (including real property acquisition, site
preparation, railroad siding, sales taxes related to construction, capitalized
interest and contingencies, but excluding working capital) not to exceed an
aggregate total of $152,500,000.00 for the Improvements (as that term is defined
in the applicable Supplements), including line item cost breakdowns for all
direct costs by trade, job, and subcontractor, and a schedule of all sources of
funds to pay such costs (the “Project Budget”); (ii) a schedule setting forth,
by trade, job, and subcontractor, the estimated dates of commencement and
completion of construction of the Improvements (the “Project Schedule”); (iii) a
schedule of the amounts and times of advances anticipated to be requisitioned by
the Company from time to time during the term of construction of the
Improvements (the “Disbursement Schedule”); (iv) a list of all subcontractors
and materialmen who have been, or, to the extent then determined by the Company,
will be supplying labor, materials or goods for the Improvements; (v) two sets
of the Plans with a certification from the Company and from the Company’s
architect or engineer, or with other evidence satisfactory to Agent as to the
following matters: (a) that the Improvements can be completed by October 31,
2008, (the “Completion Date”); (b) that the Project Budget, Project Schedule,
Disbursement Schedule and the Plans satisfactorily provide for the construction
of the Improvements; and (c) that the Improvements upon completion will comply
in all material respects with all Laws (as defined in Section 9(B) hereof),
including, without limitation, all Laws relating to the environment, and all
approvals, consents, permits and licenses required under such Laws (the “Project
Approvals”) which have been obtained or are to be obtained by the Company
relating in any way to the acquisition, construction or the contemplated
operation of the Improvements (including, without limitation, those relating to
zoning, building, use and occupancy, fire prevention and health); and (vi) a
list of the Project Approvals indicating those Project Approvals obtained and to
be obtained (and a schedule for obtaining such Project Approvals).




(vi)

Evidence of Capital and Other Debt. Such evidence as Agent may require that the
Company has obtained equity capital, including non-repayable grants in an amount
up to and including $1,200,000.00, or acceptable binding commitments thereof, in
an amount totaling no less than $70,000,000.00 with terms and conditions
acceptable to Agent.




(vii)

Appraisal. An appraisal of the Property by a licensed, independent appraiser
satisfactory to Agent, such appraisal to include a value for the proposed
ethanol facility to be located on the Company’s real property located near
Rives, Tennessee.




(viii)

Survey. An ALTA quality survey of the Property by a licensed surveyor
satisfactory to Agent verifying no encroachments by any Improvements on the
Property onto adjoining property, or such other information as may be required
by Agent.





3







--------------------------------------------------------------------------------

(ix)

Environmental Audit. Such environmental audit or report pertaining to the
Company’s real property located near Rives, Tennessee, as Agent may require.




(x)

Flood Insurance. A flood zone determination on all real property security and
evidence of flood insurance if such determination requires flood insurance.




(xi)

Opinion of Counsel. An opinion of the Company’s counsel (in form and substance
reasonably acceptable to Agent) confirming that all loan and security documents
have been duly authorized and executed and constitute binding obligations of the
Company enforceable according to their terms.




(xii)

Engineering and Construction Contracts. Copies of all engineering and
construction contracts with warranty provisions acceptable to Agent.




(xiii)

Process/Yield Guarantee. Acceptable Process/Yield Guarantee from the design
engineer and contractor, acceptable to Agent, as well as a minimum one-year
warranty on all work performed.




(xiv)

Insurance. Certificates from the insurance carrier for the general contractor or
contractors (and if the Company is not adequately insured therein, from the
Company’s insurance carrier) evidencing workers’ compensation and liability
insurance (including contractual liability) carried during the course of
construction, with liability limits for death of or injury to persons and for
damages to property in amounts acceptable to Agent or such other limits if any
are established under the construction contract(s). Without limiting the
provision in Section 9(D) herein or the foregoing, the Company agrees to obtain
Builder’s Risk casualty insurance covering fire and other casualty with extended
coverage including vandalism and malicious mischief.




(xv)

Earthquake and Business Interruption Insurance: Certificates from the insurance
carriers) evidencing coverage and amounts acceptable to Agent.




(xvi)

Utilities; Access. A certificate from the Company or the Company’s engineer, a
report from Agent’s inspection engineer or other evidence satisfactory to Agent,
as to the methods of access to and egress from the property and the availability
of water supply, electricity, natural gas, and other utilities, and for the
disposal of wastewater, all in locations and capacities sufficient to meet the
reasonable requirements of the property and the improvements and otherwise
satisfactory to Agent.




(xvii) Escrow Agreement. An escrow agreement for distribution of loan funds
reasonably acceptable to Agent specifically providing for a Title/Abstract
Company to distribute all loan proceeds. Costs of said agreement are to be paid
by the Company.




(xviii) Risk Management Policies. Risk management policies and
programs/strategies acceptable to Agent pertaining to grain procurement and
marketing of ethanol and related byproducts and distiller’s grain, ethanol and
carbon dioxide marketing plans and retention of marketing organizations.




(xix) Contracts. All applicable contracts acceptable to Agent including
management, risk management, ethanol marketing, DDGS marketing, hedging account
and com procurement contracts.




(B)

Conditions to Each Supplement. Farm Credit’s obligation to extend credit under
each Supplement, including the initial Supplement, is subject to the conditions
precedent that Agent receive, in form and content satisfactory to Agent, each of
the following:




(i)

Supplement. A duly executed copy of the Supplement and all instruments and
documents contemplated thereby.




(ii)

Evidence of Authority. Such certified board resolutions, certificates of
incumbency, and other evidence that Agent may reasonably require that the
Supplement, all instruments and documents executed in connection therewith, and,
in the case of initial Supplement hereto, this agreement and all instruments and
documents executed in connection herewith, have been duly authorized and
executed.





4







--------------------------------------------------------------------------------

(iii)

Fees and Other Charges. All fees and other charges provided for herein or in the
Supplement.




(iv)

Evidence of Perfection, Etc. Such evidence as Agent may require that Farm Credit
has a duly perfected first priority lien on all security for the Company’s
obligations, and that the Company is in compliance with Section 9(D) hereof.




(C)

Conditions to Each Loan. Farm Credit’s obligation under each Supplement to make
any loan to the Company thereunder is subject to the condition that no “Event of
Default” (as defined in Section 12 hereof) or event which with the giving of
notice and/or the passage of time would become an Event of Default hereunder (a
“Potential Default”), shall have occurred and be continuing, provided, however,
that in the case of a Potential Default under Subsection (B), (C), (D), or (E)
of Section 9 of this agreement, the foregoing condition shall only apply if the
Potential Default would have a materially adverse effect on the Company’s
ability to meet it’s obligations under this agreement




SECTION 8. Representations and Warranties.




(A)

This Agreement. The Company represents and warrants to Farm Credit and Agent
that as of the date of this Agreement:




(i)

Compliance. The Company and, to the extent contemplated hereunder, each
“Subsidiary” (as defined below), is in compliance with all of the terms of this
agreement, and no Event of Default or Potential Default exists hereunder.




(ii)

Subsidiaries. The Company has no “Subsidiary(ies)” (as defined below). For
purposes hereof, a “Subsidiary” shall mean a corporation of which shares of
stock having ordinary voting power to elect a majority of the board of directors
or other managers of such corporation are owned, directly or indirectly, by the
Company.




(B)

Each Supplement. The execution by the Company of each Supplement hereto shall
constitute a representation and warranty to Agent that:




(i)

Applications. Each representation and warranty and all information set forth in
any application or other documents submitted in connection with, or to induce
Farm Credit to enter into, such Supplement, is correct in all material respects
as of the date of the Supplement.




(ii)

Conflicting Agreements, Etc. This agreement, the Supplements, and all security
and other instruments and documents relating hereto and thereto (collectively,
at any time, the “Loan Documents”), do not conflict with, or require the consent
of any party to, any other agreement to which the Company is a party or by which
it or its property may be bound or affected, and do not conflict with any
provision of the Company’s operating agreement, articles of organization, or
other organizational documents.




(iii)

Compliance. The Company and, to the extent contemplated hereunder, each
Subsidiary, is in compliance with all of the terms of the Loan Documents
(including, without limitation, Section 9(A) of this agreement on eligibility to
borrow from Farm Credit).




(iv)

Binding Agreement. The Loan Documents create legal, valid, and binding
obligations of the Company which are enforceable in accordance with their terms,
except to the extent that enforcement may be limited by applicable bankruptcy,
insolvency, or similar laws affecting creditors’ rights generally.




SECTION 9. Affirmative Covenants. Unless otherwise agreed to in writing by Agent
while this agreement is in effect, the Company agrees to, and with respect to
Subsections 9(B) through 9(G) hereof, agrees to cause each Subsidiary to:




(A)

Eligibility. Maintain its status as an entity eligible to borrow from Farm
Credit.





5







--------------------------------------------------------------------------------

(B)

Company Existence, Licenses, Etc. (i) Preserve and keep in full force and effect
its existence and good standing in the jurisdiction of its formation; (ii)
qualify and remain qualified to transact business in all jurisdictions where
such qualification is required, except where the failure to so quality will not
have a material adverse effect on the Company, its business or prospects; and
(iii) obtain and maintain all licenses, certificates, permits, authorizations,
approvals, and the like which are material to the conduct of its business or
required by law, rule, regulation, ordinance, code, order, and the like
(collectively, “Laws”).




(C)

Compliance with Laws. Comply in all material respects with all applicable Laws,
including, without limitation, all Laws relating to environmental protection. In
addition, the Company agrees to cause all persons occupying or present on any of
its properties, and to cause each Subsidiary to cause all persons occupying or
present on any of its properties, to comply in all material respects with all
environmental protection Laws.




(D)

Insurance. Maintain insurance with insurance companies or associations
reasonably acceptable to Agent in such amounts and covering such risks as are
usually carried by companies engaged in the same or similar business and
similarly situated, and make such increases in the type or amount of coverage as
Agent may request. All such policies insuring any collateral for the Company’s
obligations to Farm Credit shall have mortgagee or lender loss payable clauses
or endorsements in form and content reasonably acceptable to Agent. At Agent’s
request, all policies (or such other proof of compliance with this Subsection as
may be satisfactory to Agent) shall be delivered to Agent.




(E)

Property Maintenance. Maintain all of its property that is necessary to or
useful in the proper conduct of its business in good working condition, ordinary
wear and tear excepted.




(F)

Books and Records. Keep adequate records and books of account in which complete
entries will be made in accordance with generally accepted accounting principles
(“GAAP”) consistently applied.




(G)

Inspection. Permit Agent or its agents, upon reasonable notice and during normal
business hours or at such other times as the parties may agree, to examine its
properties, books, and records, and to discuss its affairs, finances, and
accounts, with its respective officers, directors, employees, and independent
certified public accountants.




(H)

Reports and Notices. Furnish to Agent:




(i)

Annual Financial Statements. As soon as available, but in no event more than 90
days after the end of each fiscal year of the Company occurring during the term
hereof, annual consolidated and consolidating financial statements of the
Company and its consolidated Subsidiaries, if any, prepared in accordance with
GAAP consistently applied. Such financial statements shall: (a) be audited by
independent certified public accountants selected by the Company and reasonably
acceptable to Agent; (b) be accompanied by a report of such accountants
containing an opinion thereon reasonably acceptable to Agent; (c) be prepared in
reasonable detail and in comparative form; and (d) include a balance sheet, a
statement of income, a statement of retained earnings, a statement of cash
flows, and all notes and schedules relating thereto.




(ii)

Interim Financial Statements. Effective with the earlier of the commencement of
operations or October 31, 2008, as soon as available, but in no event more than
30 days after the end of each month (other than the last month in each fiscal
year of the Company), a consolidated balance sheet of the Company and its
consolidated Subsidiaries, if any, as of the end of such month, a consolidated
statement of income for the Company and its consolidated Subsidiaries, if any
for such period and for the period year to date, and such other interim
statements as Agent may specifically request, all prepared in reasonable detail
and in comparative form in accordance with GAAP consistently applied and, if
required by written notice from Agent, certified by an authorized officer or
employee of the Company acceptable to Agent.




(iii) Notice of Default. Promptly after becoming aware thereof, notice of the
occurrence of an Event of Default or a Potential Default.





6







--------------------------------------------------------------------------------

(iv) Notice of Non-Environmental Litigation. Promptly after the commencement
thereof, notice of the commencement of all actions, suits, or proceedings before
any court, arbitrator, or governmental department, commission, board, bureau,
agency, or instrumentality affecting the Company or any Subsidiary which, if
determined adversely to the Company or any such Subsidiary, could have a
material adverse effect on the financial condition, properties, profits, or
operations of the Company or any such Subsidiary.




(v) Notice of Environmental Litigation, Etc. Promptly after receipt thereof,
notice of the receipt of all pleadings, orders, complaints, indictments, or any
other communication alleging a condition that may require the Company or any
Subsidiary to undertake or to contribute to a cleanup or other response under
environmental Laws, or which seek penalties, damages, injunctive relief, or
criminal sanctions related to alleged violations of such Laws, or which claim
personal injury or property damage to any person as a result of environmental
factors or conditions.




(vi) Formation Documents. Promptly after any change in the Company’s operating
agreement or articles of organization (or like documents), copies of all such
changes, certified by the Company’s Secretary.




(vii) Budgets. As soon as available, but in no event more than 90 days after the
end of any fiscal year of the Company occurring during the term hereof, copies
of the Company’s board approved annual budgets and forecasts of operations and
capital expenditures.




(viii) Compliance Certificate. Together with each set of financial statements
furnished to Agent pursuant to Section 9(H) hereof, a certificate of an officer
or employee of the Company reasonably acceptable to Agent setting forth
calculations showing compliance with the financial covenants set forth in
Section 11 hereof.




(ix) Other Information. Such other information regarding the condition or
operations, financial or otherwise, of the Company or any Subsidiary as Agent
may from time to time reasonably request, including but not limited to copies of
all pleadings, notices, and communications referred to in Subsections 9(H)(iv)
and (v) above.




(I)

Performance Bonds. Provide performance bonds, in form and content acceptable to
Agent, for construction and related contracts upon request by Agent.




SECTION 10. Negative Covenants. Unless otherwise agreed to in writing by Agent,
while this agreement is in effect the Company will not:




(A)

Borrowings. Create, incur, assume, or allow to exist, directly or indirectly,
any indebtedness or liability for borrowed money (including trade or bankers’
acceptances), letters of credit, or the deferred purchase price of property or
services (including capitalized leases), except for: (i) debt to Farm Credit;
(ii) accounts payable to trade creditors incurred in the ordinary course of
business; (iii) current operating liabilities (other than for borrowed money)
incurred in the ordinary course of business; (iv) debt of the Company to
miscellaneous creditors, in an aggregate amount not to exceed $1,500,000.00 on
terms and conditions reasonably satisfactory to Agent; and (v) debt of the
Company to the Tennessee Valley Authority in an aggregate amount not to exceed
$1,000,000.00.





7







--------------------------------------------------------------------------------

(B)

Liens. Create, incur, assume, or allow to exist any mortgage, deed of trust,
pledge, lien (including the lien of an attachment, judgment, or execution),
security interest, or other encumbrance of any kind upon any of its property,
real or personal (collectively, “Liens”). The foregoing restrictions shall not
apply to (“Permitted Liens”); (i) Liens in favor of Farm Credit; (ii) Liens for
taxes, assessments, or governmental charges that are not past due by more than
thirty (30) days; (iii) Liens and deposits under workers’ compensation,
unemployment insurance, and social security Laws; (iv) Liens and deposits to
secure the performance of bids, tenders, contracts (other than contracts for the
payment of money), and like obligations arising in the ordinary course of
business, as conducted on the date hereof or planned to be conducted; (v) Liens
imposed by Law in favor of mechanics, carriers, materialmen, warehousemen, and
like persons that secure obligations that are not past due by more than thirty
(30) days, unless the Company is in good faith contesting the same or the
validity thereof by appropriate legal proceedings which shall operate to prevent
the collection or enforcement of the Lien so contested; (vi) easements,
rights-of-way, restrictions, and other similar encumbrances which, in the
aggregate, do not materially interfere with the occupation, use, and enjoyment
of the property or assets encumbered thereby in the normal course of its
business or materially impair the value of the property subject thereto; (vii)
Liens arising from VCC financing statements regarding personal property leases
not prohibited by this Agreement; and (viii) subordinate Liens in favor of
miscellaneous creditors to secure indebtedness permitted hereunder.




(C)

Mergers, Acquisitions, Etc. Merge or consolidate with any other entity or
acquire all or a material part of the assets of any person or entity, or form or
create any new Subsidiary or affiliate, or commence operations under any other
name, organization, or entity, including any joint venture.




(D)

Transfer of Assets. Sell, transfer, lease, or otherwise dispose of any of its
assets, except in the ordinary course of business.




(E)

Loans. Lend or advance money, credit, or property to any person or entity,
except for trade credit extended in the ordinary course of business.




(F)

Contingent Liabilities. Assume, guarantee, become liable as a surety, endorse,
contingently agree to purchase, or otherwise be or become liable, directly or
indirectly (including, but not limited to, by means of a maintenance agreement,
an asset or stock purchase agreement, or any other agreement designed to ensure
any creditor against loss), for or on account of the obligation of any person or
entity, except by the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of the Company’s
business.




(G)

Change in Business. Engage in any business activities or operations
substantially different from or unrelated to the Company’s present business
activities or operations.




(H)

Capital Expenditures. During any fiscal year of the Company after commencement
of operations, the Company will not, without prior Agent consent, expend more
than $1,000,000.00 in aggregate for the acquisition of assets, including leases
which are capitalized in accordance with GAAP.




(I)

Dividends, Etc. Company will not declare or pay any dividends, or make any
distribution of assets to the stockholders, or purchase, redeem, retire or
otherwise acquire for value any of its capital stock, or allocate or otherwise
set apart any sum, except that in any fiscal year of the Company a distribution
may be made to the Company’s members/owners of up to 40% of the net profit
(according to GAAP) for each fiscal year after receipt of the audited financial
statements for the pertinent fiscal year, provided that the Company is and will
remain in compliance with all loan covenants, terms and conditions. Furthermore,
with respect to each fiscal year of the Company beginning with fiscal year 2009,
a distribution may be made in excess of 40% of the net profit for such fiscal
year if the Company has made the required “Free Cash Flow” payment to Agent for
such fiscal year as provided in Construction and Term Loan Supplement No.
RI0487TOlA and any replacements thereof, and provided that the Company is and
will remain in compliance with all loan covenants, terms and conditions on a pro
forma basis net of said additional payment.





8







--------------------------------------------------------------------------------

(J)

Leases. Create, incur, assume, or permit to exist any obligation as lessee under
operating leases or leases which should be capitalized in accordance with GAAP
for the rental or hire of any real or personal property, except leases which do
not in the aggregate require the Company to make scheduled payments to the
lessors in any fiscal year of the Company in excess of$100,000.00.




(K)

Changes to Operating Agreements, Etc. Amend or otherwise make any material
changes to the Company’s articles of organization, operating agreement,
management contracts, ethanol and distillers grain marketing contracts, or other
contracts required herein without prior written consent of Agent.




SECTION 11. Financial Covenants. Unless otherwise agreed to in writing, while
this agreement is in effect:




(A)

Working Capital. Effective with the earlier of the commencement of operations or
October 31, 2008, the Company will have at the end of each period for which
financial statements are required to be furnished pursuant to Section 9(H)
hereof, an excess of current assets over current liabilities (both as determined
in accordance with GAAP consistently applied) of not less than $9,000,000.00,
and increasing to $12,000,000.00 at fiscal year ending 2009, and continuing
thereafter, except that in determining current assets, any amount available
under the Construction and Revolving Term Loan Supplement hereto (less the
amount that would be considered a current liability under GAAP if fully
advanced) may be included.




(B)

Net Worth. Effective with the initial loan advance, the Company will have an
excess of total assets over total liabilities (both as determined in accordance
with GAAP consistently applied) (“Net Worth”) of not less than $66,000,000.00.
Thereafter, the Company shall have at the end of each period for which financial
statements are required to be furnished pursuant to Section 9(H) hereof Net
Worth of$66,000,000.OO, increasing to $67,000,000.00 at fiscal year ending 2008,
and further increasing to $70,000,000.00 at fiscal year ending 2009 and
continuing thereafter.




(C)

Debt Service Coverage Ratio. The Company will have at the end of each fiscal
year of the Company, effective with the fiscal year ending 2009, a “Debt Service
Coverage Ratio” (as defined below) for that year of not less than 1.25 to 1.00.
For purposes hereof, the term “Debt Service Coverage Ratio” shall mean the
following (all as calculated for the most current year-end in accordance with
GAAP consistently applied): (i) net income (after taxes), plus depreciation and
amortization; divided by (ii) all current portion of long term debt for the
prior period (all scheduled long term debt payments, but not to include any Free
Cash Flow payments as defined in Section 6 of the applicable Supplement).




SECTION 12. Events of Default. Each of the following shall constitute an “Event
of Default” under this agreement:




(A)

Payment Default. The Company should fail to make any payment to Agent, or
purchase any equity in Farm Credit, when due.




(B)

Representations and Warranties. Any representation or warranty made or deemed
made by the Company herein or in any Supplement, application, agreement,
certificate, or other document related to or furnished in connection with this
agreement or any Supplement, shall prove to have been false or misleading in any
material respect on or as of the date made or deemed made.




(C)

Certain Affirmative Covenants. The Company or, to the extent required hereunder,
any Subsidiary should fail to perform or comply with Sections 9(A) through
9(H)(ii), 9(H)(vi) through 9(H)(viii) or any reporting covenant set forth in any
Supplement hereto, and such failure continues for thirty (30) days after written
notice thereof shall have been delivered by Agent to the Company.




(D)

Other Covenants and Agreements. The Company or, to the extent required
hereunder, any Subsidiary should fail to perform or comply with any other
covenant or agreement contained herein or in any other Loan Document or shall
use the proceeds of any loan for an unauthorized purpose.





9







--------------------------------------------------------------------------------

(E)

Cross-Default. The Company should, after any applicable grace period, breach or
he in default under the terms of any other agreement between the Company and
Farm Credit.




(F)

Other Indebtedness. The Company or any Subsidiary should fail to pay when due
any indebtedness to any other person or entity for borrowed money or any
long-term obligation for the deferred purchase price of property (including any
capitalized lease), or any other event occurs which, under any agreement or
instrument relating to such indebtedness or obligation, has the effect of
accelerating or permitting the acceleration of such indebtedness or obligation,
whether or not such indebtedness or obligation is actually accelerated or the
right to accelerate is conditioned on the giving of notice, the passage of time,
or otherwise.




(G)

Judgments. A judgment, decree, or order for the payment of money shall be
rendered against the Company or any Subsidiary and either: (i) enforcement
proceedings shall have been commenced, (ii) a Lien prohibited under Section
l0(B) hereof shall have been obtained, or (iii) such judgment, decree, or order
shall continue unsatisfied and in effect for a period of 20 consecutive days
without being vacated, discharged, satisfied, or stayed pending appeal.




(H)

 Insolvency, Etc. The Company or any Subsidiary shall: (i) become insolvent or
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they come due; or (ii) suspend its business
operations or a material part thereof or make an assignment for the benefit of
creditors; or (iii) apply for, consent to, or acquiesce in the appointment of a
trustee, receiver, or other custodian for it or any of its property or, in the
absence of such application, consent, or acquiescence, a trustee, receiver, or
other custodian is so appointed; or (iv) commence or have commenced against it
any proceeding under any bankruptcy, reorganization, arrangement, readjustment
of debt, dissolution, or liquidation Law of any jurisdiction, provided the same
shall not be vacated, stricken, discharged or dismissed within sixty (60) days
after the commencement thereof.




(I)

Material Adverse Change. Any material adverse change occurs, as reasonably
determined by Agent, in the Company’s financial condition, results of operation,
or ability to perform its obligations hereunder or under any instrument or
document contemplated hereby.




(J)

Revocation of Guaranty. Any guaranty, suretyship, subordination agreement,
maintenance agreement, or other agreement furnished in connection with the
Company’s obligations hereunder and under any Supplement shall, at any time,
cease to be in full force and effect, or shall be revoked or declared null and
void, or the validity or enforceability thereof shall be contested by the
guarantor, surety or other maker thereof (the “Guarantor”), or the Guarantor
shall deny any further liability or obligation thereunder, or shall fail to
perform its obligations thereunder, or any representation or warranty set forth
therein shall be breached, or the Guarantor shall breach or be in default under
the terms of any other agreement with Agent (including any loan agreement or
security agreement), or a default set forth in Subsections (F) through (H)
hereof shall occur with respect to the Guarantor.




SECTION 13. Remedies. Upon the occurrence and during the continuance of an Event
of Default or any Potential Default, Farm Credit shall have no obligation to
continue to extend credit to the Company and may discontinue doing so at any
time without prior notice. For all purposes hereof, the term “Potential Default”
means the occurrence of any event which, with the passage of time or the giving
of notice or both would become an Event of Default. In addition, upon the
occurrence and during the continuance of any Event of Default, Farm Credit or
Agent may, upon notice to the Company, terminate any commitment and declare the
entire unpaid principal balance of the loans, all accrued interest thereon, and
all other amounts payable under this agreement, all Supplements, and the other
Loan Documents to be immediately due and payable. Upon such a declaration, the
unpaid principal balance of the loans and all such other amounts shall become
immediately due and payable, without protest, presentment, demand, or further
notice of any kind, all of which are hereby expressly waived by the Company. In
addition, upon such an acceleration:





10







--------------------------------------------------------------------------------

(A)

Enforcement. Farm Credit or Agent may proceed to protect, exercise, and enforce
such rights and remedies as may be provided by this agreement, any other Loan
Document or under Law. Each and every one of such rights and remedies shall be
cumulative and may be exercised from time to time, and no failure on the part of
Farm Credit or Agent to exercise, and no delay in exercising, any right or
remedy shall operate as a waiver thereof, and no single or partial exercise of
any right or remedy shall preclude any other or future exercise thereof, or the
exercise of any other right. Without limiting the foregoing, Agent may hold,
upon the occurrence and during the continuance of an Event of Default, and/or
set off and apply against the Company’s obligations to Farm Credit cash
collateral held by Farm Credit or Agent, or any balances held by Farm Credit or
Agent for the Company’s account (whether or not such balances are then due).




(B)

Application of Funds. Agent may apply all payments received by it to the
Company’s obligations to Farm Credit in such order and manner as Agent may elect
in its sale discretion.




In addition to the rights and remedies set forth above: (i) if the Company fails
to purchase any equity in Farm Credit when required or fails to make any payment
to Agent when due, then at Agent’s option in each instance, such payment shall
bear interest from the date due to the date paid at 4% per annum in excess of
the rate(s) of interest that would otherwise be in effect on that loan; and (ii)
after the maturity of any loan (whether as a result of acceleration or
otherwise), the unpaid principal balance of such loan (including without
limitation, principal, interest, fees and expenses) shall automatically bear
interest at 4% per annum in excess of the rate(s) of interest that would
otherwise be in effect on that loan. All interest provided for herein shall be
payable on demand and shall be calculated on the basis of a year consisting of
360 days.




SECTION 14. Broken Funding Surcharge. Notwithstanding any provision contained in
any Supplement giving the Company the right to repay any loan prior to the date
it would otherwise be due and payable, the Company agrees that in the event it
repays any fixed rate balance prior to its scheduled due date or prior to the
last day of the fixed rate period applicable thereto (whether such payment is
made voluntarily, as a result of an acceleration, or otherwise), the Company
will pay to Agent a surcharge in an amount equal to the greater of: (i) an
amount which would result in Farm Credit, Agent, and all subparticipants being
made whole (on a present value basis) for the actual or imputed funding losses
incurred by Farm Credit, Agent, and all subparticipants as a result thereof; or
(ii) $300.00. Notwithstanding the foregoing, in the event any fixed rate balance
is repaid as a result of the Company refinancing the loan with another lender or
by other means, then in lieu of the foregoing, the Company shall pay to Agent a
surcharge in an amount sufficient (on a present value basis) to enable Farm
Credit, Agent, and all subparticipants to maintain the yield they would have
earned during the fixed rate period on the amount repaid. Such surcharges will
be calculated in accordance with methodology established by Farm Credit, Agent,
and all subparticipants (copies of which will be made available to the Company
upon request).




SECTION 15. Complete Agreement, Amendments. This agreement, all Supplements, and
all other instruments and documents contemplated hereby and thereby, are
intended by the parties to be a complete and final expression of their
agreement. No amendment, modification, or waiver of any provision hereof or
thereof, and no consent to any departure by the Company herefrom or therefrom,
shall be effective unless approved by Agent and contained in a writing signed by
or on behalf of Agent, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given. In the
event this agreement is amended or restated, each such amendment or restatement
shall be applicable to all Supplements hereto.




SECTION 16. Other Types of Credit. From time to time, Farm Credit may extend
other types of credit to or for the account of the Company. In the event the
parties desire to do so under the terms of this agreement, such extensions of
credit may be set forth in any Supplement hereto and this agreement shall be
applicable thereto.




SECTION 17. Applicable Law. Except to the extent governed by applicable federal
law, this agreement and each Supplement shall be governed by and construed in
accordance with the laws of the State of Colorado, without reference to choice
of law doctrine.




SECTION 18. Notices. All notices hereunder shall be in writing and shall be
deemed to be dilly given upon delivery if personally delivered or sent by
telegram or facsimile transmission, or three days after mailing if sent by
express, certified or registered mail, to the parties at the following addresses
(or such other address for a party as shall be specified by like notice):





11







--------------------------------------------------------------------------------




If to Agent, as follows:

If to the Company, as follows:

 

 

For general correspondence purposes:

Ethanol Grain Processors, LLC

CoBank, ACB

P.O. Box 95

P.O. Box 5110

Obion, Tennessee 38240

Denver, Colorado 80217-5110

 

 

Attention: CEO/Board Chairman

For direct delivery purposes, when desired:

Fax No.: (731) 536-1286

CoBank, ACB

 

5500 South Quebec Street

With a copy to:

Greenwood Village, Colorado 80111-1914

 

 

Lindquist & Vennum, P .L.L.P.

Attention: Credit Information Services

80 South Eighth Street, Suite 4200

Fax No.: (303) 224-6101

Minneapolis, Minnesota 55402

 

 

 

Attn: Michael Weaver

 

Fax No.: (612) 371-3207




SECTION 19. Taxes and Expenses. To the extent allowed by law, the Company agrees
to pay all reasonable out-of-pocket costs and expenses (including the fees and
expenses of counsel retained or employed by Agent, including expenses of
in-house counsel of Agent) incurred by Agent and any participants from Farm
Credit in connection with the origination, administration, collection, and
enforcement of this agreement and the other Loan Documents, including, without
limitation, all costs and expenses incurred in perfecting, maintaining,
determining the priority of, and releasing any security for the Company’s
obligations to Farm Credit, and any stamp, intangible, transfer, or like tax
payable in connection with this agreement or any other Loan Document.




SECTION 20. Effectiveness and Severability. This agreement shall continue in
effect until: (i) all indebtedness and obligations of the Company under this
agreement, all Supplements, and all other Loan Documents shall have been paid or
satisfied; (ii) Agent has no commitment to extend credit to or for the account
of the Company under any Supplement; and (iii) either party sends written notice
to the other terminating this agreement. Any provision of this agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
thereof.




SECTION 21. Successors and Assigns. This agreement, each Supplement, and the
other Loan Documents shall be binding upon and inure to the benefit of the
Company and Farm Credit and their respective successors and assigns, except that
the Company may not assign or transfer its rights or obligations under this
agreement, any Supplement or any other Loan Document without the prior written
consent of Agent.




SECTION 22. Participations, Etc. From time to time, Farm Credit may sell to one
or more banks, financial institutions or other lenders a participation in one or
more of the loans or other extensions of credit made pursuant to this agreement.
However, no such participation shall relieve Farm Credit of any commitment made
to the Company under any Supplement hereto. In connection with the foregoing,
Farm Credit may disclose information concerning the Company and its Subsidiaries
to any participant or prospective participant, provided that such participant or
prospective participant agrees to keep such information confidential. Farm
Credit agrees that all Loans that are made by Farm Credit and that are retained
for its own account or repurchased may be entitled to patronage distributions in
accordance with the bylaws of Farm Credit and its practices and procedures
related to patronage distribution. Accordingly, all Loans that are included in a
sale of participation interest and not retained or repurchased shall not be
entitled to patronage distributions from Farm Credit. A sale of participation
interest may include certain voting rights of the participants regarding the
loans hereunder (including without limitation the administration, servicing and
enforcement thereof). Farm Credit agrees to give written notification to the
Company of any sale of participation interests.





12







--------------------------------------------------------------------------------

SECTION 23. Counterparts. This agreement, each Supplement and any other Loan
Document may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and shall be binding upon all parties and their respective
permitted successors and assigns, and all of which taken together shall
constitute one and the same agreement.




SECTION 24. Administrative Fee. The Company agrees to pay to Agent an
administrative fee in the amount of $40,000.00 on November 1, 2007, followed by
an annual $30,000.00 administrative fee beginning November 1, 2008 and on each
November 1 thereafter, for as long as the Company has any obligations to Farm
Credit hereunder.




IN WITNESS WHEREOF, the parties have caused this agreement to be executed by
then- duly authorized officers as of the date shown above.




FARM CREDIT SERVICES OF MID-

 

ETHANOL GRAIN PROCESSORS, LLC

AMERICA, FCLA

 

 

 

 

 

 

 

By:

/s/ Ralph M. Bowman

 

By:

/s/ James K. Patterson

Title:  Vice President

 

Title:  Chief Executive Officer

 

 

 

FARM CREDIT SERVICES OF MID-

 

 

AMERICA, PCA

 

 

 

 

 

By:

/s/ Ralph M. Bowman

 

 

 

Title:  Vice President

 

 

 








13





